Citation Nr: 0623939	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-20 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a back disability, 
characterized as discogenic disease, L4-5 and L5-S1, with 
mild bilateral neurofemoral stenosis at L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from April 1987 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (RO), which denied the benefits 
sought on appeal.

A hearing before the undersigned sitting at the RO was held 
in February 2006.  
A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The duty to 
assist specifically includes obtaining all relevant records 
adequately identified by the claimant with proper 
authorization for their receipt.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2006).  

The veteran contends that his current discogenic disease was 
caused by strain on his back from heavy lifting in service.  
The veteran's service medical records are negative for any 
disabilities of the lower back.  A March 2003 report from P. 
Gregory, D.C., reflects treatment of the veteran since 1998 
spinal problems.  Diagnoses included instability of the 
sacroiliac joint, which "appear to have their causation 
attributable to the time period of his military duty."  A 
March 2004 memo for B. Solow, M.D., asked for assistance for 
the veteran due to his low back pain that was secondary to 
"service related multiple repetitive injuries."  

During the February 2006 hearing before the undersigned, the 
veteran testified that there are additional medical records 
reflecting evaluation or treatment of his low back disability 
by a VA physical therapist from 1997 or 1998, Dr. Gregory and 
from his current family physician B. Solow, M.D. that are not 
of record.  Therefore, on remand, relevant records not 
currently associated with the claims file should be obtained 
by VA. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, VA should obtain the 
veteran's treatment records for low 
back disability from B. Solow, M.D. and 
P. Gregory, D.C..  Records reflecting 
treatment for low back problems from 
1997 to present should also be obtained 
from the Long Beach VA Medical Center.  
Any records obtained should be 
associated with the claims file.  

2.  The veteran should undergo a VA 
examination to determine the nature and 
etiology of any low back disorder.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

For each back disorder identified, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
it is related to service.  The examiner 
should reconcile any opinion with the 
service medical records, and a review of 
the private medical reports from Drs. 
Gregory and Solow.  The rationale for all 
opinions expressed must also be provided.  

3.  The RO should readjudicate the 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


